                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:19CR91
                                           )
      vs.                                  )
                                           )
IVAN CASTILLO GONZALEZ,                    )                  ORDER
                                           )
                    Defendant.             )


      This matter is before the court on the government’s Motion to Continue Trial [32].
Counsel for the government is scheduled to be in trial before Senior Judge Laurie Smith
Camp in another case on June 4, 2019, and seeks a one-week continuance of the trial
in the above-captioned case. Counsel states that the motion in unopposed by
Defendant. For good cause shown,

        IT IS ORDERED that the government’s Motion to Continue Trial [32] is granted,
as follows:

      1. The jury trial, now set for June 4, 2019, is continued to June 11, 2019.

      2. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than May 23, 2019. The objecting party must comply with all
         requirements of NECrimR 59.2.

      DATED: May 16, 2019.

                                        BY THE COURT:


                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
